United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 4, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-50452
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROLANDO HERNANDEZ,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. 2:05-CR-117-ALL
                        --------------------

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     Rolando Hernandez appeals from his conviction of possession

with intent to distribute methamphetamine.   He contends that the

district court erred by denying his motion to suppress his

confession and other evidence.   Hernandez asserts that all of the

evidence found in his vehicle and his statement should be

suppressed because he was not given his Miranda v. Arizona, 384

U.S. 436 (1966), warnings upon being referred to the secondary

inspection area at the immigration checkpoint at which he was

stopped.   He argues that being referred to secondary inspection

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50452
                                -2-

when agents have a reasonable suspicion of criminal activity is,

by its very nature, tantamount to being placed under arrest.

Moreover, Hernandez suggests that the process of being referred

to secondary inspection is inherently coercive and renders any

consent involuntary.

     Referral to secondary inspection at a border checkpoint does

not constitute an arrest requiring Miranda warnings.     United

States v. Garcia, 616 F.2d 210, 211 (5th Cir. 1980); United

States v. Martinez, 588 F.2d 495, 497-98 (5th Cir. 1979); see

United States v. Kiam, 432 F.3d 524, 530 (3d Cir.), cert. denied,

126 S. Ct. 1453 (2006).   Moreover, the evidence indicates that

the consent to search was obtained either during, or immediately

after, routine checkpoint procedures.     The stop therefore was not

impermissibly extended beyond the scope of an immigration stop.

United States v. Machuca-Barrera, 261 F.3d 425, 435 (5th Cir.

2001).   Once Hernandez gave his consent, the agents needed no

further justification to prolong the encounter.     See id.   The

district court did not err by denying Hernandez’s motion to

suppress.

     AFFIRMED.